            Case 2:20-bk-05838-FMD         Doc 36    Filed 07/14/21     Page 1 of 1




                     IN THE UNITED STATES BANKRUPTCY COURT
                            MIDDLE DISTRICT OF FLORIDA
                               FORT MYERS DIVISION

In Re:
ANDERSON SOTOMAYOR
CARMEN M. SOTOMAYOR                         Case No. 2:20-bk-05838-FMD

                  Debtors
______________________________/

                              TRUSTEE’S REPORT OF SALE

       The undersigned Trustee of the estate of the above-named Debtors reports as follows:

       1.      On May 17, 2021, the Trustee filed a Motion to Sell Property of the Estate (205
Hudson Street, Phillipsburg, NJ 08865) for $71,000.00. After payment of closing costs, Trustee
received net sales proceeds of $8,550.00.

        2.     On July 1, 2021, the Court entered an Order Granting the Motion to Sell Property
of the Estate.

       3.     The Trustee has received the sales proceeds.

        I HEREBY CERTIFY that a true and correct copy of the foregoing has been furnished
electronically to the Assistant U.S. Trustee, 501 E. Polk Street, Suite 1200, Tampa, FL 33602
this 14th day of July 2021.

                                            /s/ Robert E. Tardif Jr.
                                            Robert E. Tardif Jr., Trustee
                                            Post Office Box 2140
                                            Fort Myers, FL 33902
                                            (239) 362-2755
                                            (239) 362-2756 (facsimile)
                                            rtardif@comcast.net
